United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 8, 2003

                        _____________________            Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-10181
                           Summary Calendar
                        _____________________

                          Arthur Williams,

                        Plaintiff/Appellant,

                               versus

                        Aviall Services Inc.,

                        Defendant/Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                 District Court No. 3:01-CV-2151-D
_________________________________________________________________


Before HIGGINBOTHAM, EMILIO M. GARZA and PRADO, Circuit Judges.1

PRADO, Circuit Judge.

     Arthur Williams sued his former employer, Aviall Services,

Inc., alleging that Aviall fired him because of his race.       After

conducting discovery, Aviall filed a motion for summary judgment

on October 7, 2002. Williams responded to this motion on November

5, 2002.   On November 20, 2002, Aviall sought leave to file a

supplemental appendix to its reply.     Williams filed no opposition


     1
     Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                  1
to this motion, which was granted as unopposed.   Williams then

asked the court for leave to file a surreply.   The Magistrate

Judge denied Williams’ request.   Subsequently, the Magistrate

Judge recommended granting Aviall’s motion for summary judgment,

and the District Court accepted this recommendation.   On appeal,

Williams argues that the Magistrate Judge erred by denying him

permission to file a surreply. Williams also appeals from the

summary judgment decision, arguing that he conclusively proved

that documents Aviall used as evidence had been falsified and

that Aviall had discriminated against him.   Finding no error, we

will affirm.

                Motion for Leave to File Surreply

     As the Magistrate Judge pointed out in his order denying

Williams’ request to file a surreply, the proposed surreply

included no new arguments or evidence. Williams’ response to

Aviall’s motion for summary judgement had already presented

everything contained in his surreply. Therefore, the Magistrate

Judge did not abuse his discretion in denying Williams’ motion

for leave to file a surreply. Williams’ arguments and evidence

were before the district court when it ruled on Aviall’s motion

for summary judgment.

                        Summary Judgment

     Although nowhere does Williams specifically state that he

appeals the summary judgment decision, he argues that if he had


                                  2
been permitted to file his surreply, he would have won his case.

In particular, he argues that his proposed surreply would have

proved that Aviall’s evidence was falsified.    In light of

Williams’ pro se status, the Court will interpret these arguments

as raising the issue of whether the district court properly

granted summary judgment.

     This Court reviews grants of summary judgment de novo, using

the same standards as the district court.     Hanks v. Transcon. Gas

Pipe Line Corp., 953 F.2d 996, 997 (5th Cir. 1992).    To be

entitled to summary judgment, the movant must show the absence of

any genuine issue of material fact.     Taylor v. Gregg, 36 F.3d

453, 457 (5th Cir. 1994).   In response, the nonmovant must

present evidence showing that a fact issue exists.     Id.

Conclusory allegations will not suffice.     Hanks, 953 F.2d at 997.

     Because Williams presents no direct evidence of

discrimination, his claims are analyzed using the McDonnell

Douglas framework. Manning v. Chevron Chem. Co., L.L.P., 332 F.3d

874, 881 (5th Cir. 2003).   Under this framework, after a

plaintiff produces a prima facie case, the burden of production

switches to the employer to offer a legitimate, non-

discriminatory reason for the employment action.     Id.     Once the

employer has offered this reason, the burden shifts again to the

plaintiff to present evidence that the employer’s reason is

pretext for discrimination.   Id.    On appeal, Aviall concedes that

                                 3
Williams established a fact question on his prima facie case of

discrimination.

     Aviall produced evidence that it terminated Williams because

he got into an altercation with his supervisor.      This evidence

included deposition testimony, affidavits of Williams’

supervisors, a signed employee handbook, and records of

disciplinary actions Aviall previously took against Williams.

Williams argues that the signature on the employee handbook was

not his own and that, because the wrong person signed as his

manager, the disciplinary records were forged.      Even assuming

that Williams could produce evidence that he did not sign the

handbook and that the incorrect supervisor signed the forms,2

this evidence would not raise a fact question concerning pretext.

Williams has presented no evidence that calls Aviall’s stated

reason for his termination into doubt.

     In his response to the summary judgment motion, Williams

pointed to two pieces of evidence: the Texas Workforce Commission

determination that he had not been terminated for misconduct

associated with work and evidence that he had received pay

increases during his employment at Aviall.   Neither piece of

evidence presents a fact question about pretext.      Under Texas

law, the Texas Workforce Commission’s findings and conclusions

may not be used as evidence in lawsuits, except for suits brought


     2
         The record contains no evidence of this.

                                 4
to enforce unemployment benefits.      TEX. LAB. CODE § 213.007.

Additionally, evidence that Williams received pay raises in the

past does not cast any doubt on the validity of Aviall’s stated

reason for terminating Williams.       The district court did not err

in concluding that Williams did not meet his summary judgment

burden.

AFFIRMED.




                                   5